         Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 1 of 9




           3Jn tbe W:niteb ~tates <!Court of jfeberal <!Claims
                                          No. 19-1028T
                                      Filed: March 10, 2020
                                     NOT FOR PUBLICATION

                                              )
 CYNTHIA LEE FARRIS,                          )
                                              )
                        Plaintiff,            )
                                              )       Pro Se; RCFC 12(b)(l); Subject-Matter
 V.                                           )       Jurisdiction; Tax Refund Claim; 26
                                              )       U.S.C. § 6532; 26 U.S.C. § 7422(a); 26
 THE UNITED STATES,                           )       U.S.C. § 7421(a).
                                              )
                        Defendant.            )
_______________                               )

       Cynthia Lee Farris, Branson, MO, plaintiff prose.
       Margaret E. Sheer, Trial Attorney, Richard E. Zuckerman, Principal Deputy Assistant
Attorney General, David l Pincus, Chief, G. Robson Stewart, Assistant Chief, United States
Department of Justice, Tax Division, Court of Federal Claims Section, Washington, DC, for
defendant.

                              MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff, pro se, Cynthia Lee Farris, brought this action alleging that the government
unlawfully collected her assets in connection with the assessment of certain federal income tax
for tax years 2000-2017. See generally Comp. As relief, plaintiff seeks $56,551.31 in monetary
damages from the government. Id. at 3.

       The government has moved to dismiss this matter for lack of subject-matter jurisdiction,
pursuant to Rule 12(b)(l) of the Rules of the United States Court of Federal Claims ("RCFC").
Plaintiff has also filed a motion to proceed in this matter informa pauperis. See generally Pl.
Mot. for IFP. For the reasons set forth below, the Court: (1) GRANTS the government's
motion to dismiss; (2) GRANTS plaintiffs motion to proceed informapauperis; and (3)
DISMISSES the complaint.
          Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 2 of 9



II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A.      Factual Background

        This case is one of several tax refund matters before the Court alleging that the Internal
Revenue Service ("IRS") lacks jurisdiction to collect federal income tax and asserting a claim for
damages against the United States. Plaintiff, pro se, Cynthia Lee Farris, commenced this action
on July 17, 2019. See generally Compl.

        In the complaint, plaintiff alleges that the government injured her by collecting her assets
without jurisdiction and filing federal tax liens to recover her unpaid taxes. Id. at 1. As relief,
plaintiff seeks to recover $56,551.31 in monetary damages and the release of certain federal tax
liens. Id. at 3; Pl. Resp. at 2.

        To support her claim, plaintiff attaches to the complaint certain notices of federal tax
liens for tax years 2006-2008 and 2011. Pl. Exs. 4-5. Plaintiff has not, however, provided proof
that she pursued a tax refund claim with the IRS for any of the aforementioned tax years prior to
commencing this action. See generally id. 1-8. (showing that plaintiff has not submitted proof of
any tax refund claims). Plaintiff also does not dispute that she failed to satisfy her tax liability
for the tax years 2000-2017. See Pl. Resp. (showing that plaintiff does not dispute that she did
not fully pay her tax liability for tax years 2006-2008 and 2011).

        On June 20, 2018, plaintiff filed a petition in the United States Tax Court ("Tax Court")
alleging that she had not received notices of deficiency or notices of determination for tax years
2000-2017. See Comp 1. at 2; Pl. Ex. 2. The Tax Court dismissed the case for lack of jurisdiction
on October 10, 2018. Pl. Exs. 2, 7.

        Thereafter, plaintiff commenced this action. See generally Compl.

        B.      Procedural Background

        On July 17, 2019, plaintiff commenced this action and filed a motion to proceed informa
pauperis. See generally id.; Pl. Mot. for IFP.


1 The facts recited in this Memorandum Opinion and Order are taken from the complaint ("Campi.") and
the exhibits attached thereto ("Pl. Ex."); the government's motion to dismiss ("Def. Mot.") and the
exhibits attached thereto ("Def. Ex."); and plaintiff's response and opposition to the government's motion
to dismiss ("Pl. Resp."). Except where otherwise noted, the facts recited here are undisputed.



                                                                                                         2
            Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 3 of 9



        On September 16, 2019, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to RCFC 12(b)(l). See generally Def. Mot. On November
1, 2019, plaintiff filed a response and opposition to the government's motion to dismiss. See
generally Pl. Resp. On November 15, 2019, the government filed a reply in support of its
motion to dismiss. See generally Def. Reply.

       These matters having been fully briefed, the Court addresses the pending motion.

III.   LEGAL STANDARDS

       A.      Pro Se Litigants

       Plaintiff is proceeding in this matter prose. The Court grants parties that are proceeding
prose greater leeway than litigants represented by counsel. See Haines v. Kerner, 404 U.S. 519,
520-21 (1972) (holding that prose complaints are held to "less stringent standards than formal
pleadings drafted by lawyers"). But, this Court has recognized that "[w]hile a court should be
receptive to prose plaintiffs and assist them, justice is ill-served when a jurist crosses the line
from finder of fact to advocate." Demes v. United States, 52 Fed. Cl. 365, 369 (2002). And so,
the Court may excuse ambiguities in plaintiffs complaint, but, the Court does not excuse the
complaint's failures. See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

        In addition, this Court has long recognized that "the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). And so, the prose plaintiff-like any
other plaintiff-must establish the Court's jurisdiction to consider a claim. Riles v. United
States, 93 Fed. Cl. 163, 165 (2010).

       B.       RCFC 12(b)(l)

        When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); RCFC
12(b)(l). Plaintiff bears the burden of establishing subject-matter jurisdiction and she must do so
by a preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746,
748 (Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the




                                                                                                       3
               Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 4 of 9



subject matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278
(2006).

          In this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and "possess[es] only that power authorized by Constitution and statute .... " Kokkonen v.
Guardian Life Ins. Co. ofAm., 511 U.S . 375,377 (1994). In particular, the Tucker Act grants the
Court jurisdiction over:

          [A]ny claim against the United States founded either upon the Constitution,
          or any Act of Congress or any regulation of an executive department, or
          upon any express or implied contract with the United States, or for
          liquidated or unliquidated damages in cases not sounding in tort.

28 U.S .C. § 1491(a)(l). The Tucker Act is, however, "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages. [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976). And so, to pursue a
substantive right against the United States under the Tucker Act, a plaintiff must identify and
plead a money-mandating constitutional provision, statute or regulation, or an express or implied
contract with the United States. Cabral v. United States, 317 F. App' x 979, 981 (Fed. Cir.
2008).

          C.      Tax Refund Claims

          The Tucker Act authorizes this Court to adjudicate certain tax refund claims against the
government. Ledford v. United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002); see also Ont.
Power Generation v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); Shore v. United
States, 9 F.3d 1524, 1525 (Fed. Cir. 1993). The Court's jurisdiction to entertain tax refund cases
is, however, limited to those situations where the taxpayer has complied with the relevant
provisions of the Internal Revenue Code. United States v. Clintwood Elkhorn Mining Co., 553
U.S. 1, 4 (2008).

          In this regard, the applicable requirements in the Internal Revenue Code are set forth in
26 U.S.C. § 7422(a), which provides that:

          No suit or proceeding shall be maintained in any court for the recovery of
          any internal revenue tax alleged to have been erroneously or illegally
          assessed or collected, or of any penalty claimed to have been collected


                                                                                                      4
           Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 5 of 9



       without authority, or of any sum alleged to have been excessive or in any
       manner wrongfully collected, until a claim for refund or credit has been duly
       filed with the Secretary, according to the provisions of law in that regard,
       and the regulations of the Secretary established in pursuance thereof.

26 U.S.C. § 7422(a). And so, this Court does not possess subject-matter jurisdiction to consider
a claim to recover internal revenue tax, unless the taxpayer first files a claim for a tax refund
with the IRS. Strategic Haus. Fin. Corp. a/Travis Cty. v. United States, 608 F.3d 1317, 1324
(Fed. Cir. 2010).

       In addition, title 26, United States Code, section 6532(a) requires that a taxpayer wait six
months from the date on which the taxpayer filed a tax refund claim with the IRS before filing
suit in this Court. 26 U.S.C. § 6532(a)(l). The only exception to this rule is that the taxpayer
may immediately commence suit in this Court if the IRS rejects the taxpayer's tax refund claim.
Id. And so, the Court must dismiss a tax refund claim for lack of subject-matter jurisdiction if
the complaint is filed less than six months after the taxpayer filed a tax refund claim with the
IRS, unless the IRS has already rejected the claim. Dumont v. United States, 345 F. App'x 586,
590 (Fed. Cir. 2009).

       A plaintiff must also abide by the "full payment rule," which requires that a taxpayer
fully pay the federal income tax at issue prior to bringing a suit for a tax refund in this Court.
Flora v. United States, 357 U.S. 63, 75 (1958); accord Shore, 9 F.3d at 1527 ("The Flora full
payment rule requires that taxpayers prepay the tax principal before the Court of Federal Claims
will have subject matter jurisdiction over their tax refund action .... "). And so, the Court does
not possess jurisdiction to consider a tax refund claim if a tax deficiency exists. Shore, 9 F.3d at
1526-27.

       Lastly, the United States Court of Appeals for the Federal Circuit has held, that this Court
is without jurisdiction to entertain a claim for damages flowing from the allegedly unlawful
collection activities of the IRS. Ledford, 297 F.3d. at 1382. And so, such claims must be
brought before a United States district court. Id.; see also Zolman v. United States, Nos. 17-
1901 T, 17-1902T, 2018 WL 1664690, at *2 (Fed. Cl. April 6, 2018) (holding that the Court does
not possess subject-matter jurisdiction to consider damages claims resulting from unauthorized




                                                                                                       5
               Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 6 of 9



collection actions, or failure to release a lien under either 26 U.S.C. §§ 7432(a) or 7433(a)). 2

          This Court is similarly without jurisdiction to entertain claims challenging the imposition
of tax liens. Zolman, 2018 WL 1664690 at *1-2. And so, such claims must also be brought
before a United States district court by a third party, and not by the taxpayer. Id

IV.       LEGAL ANALYSIS

          The government has moved to dismiss this matter upon the ground that the Court does
not possess subject-matter jurisdiction to consider plaintiffs claims, pursuant to RCFC 12(b)(l).
Def. Mot. at 6-9. For the reasons discussed below, plaintiff has not met her burden to show that
any of her claims fall within this Court's limited jurisdiction under the Tucker Act. Plaintiff has
shown, however, that she may proceed in this matter without paying the Court's filing fee. And
so, the Court: (1) GRANTS the government's motion to dismiss; (2) GRANTS plaintiffs
motion to proceed informa pauperis; and (3) DISMISSES the complaint.

          A.      The Court May Not Consider Any Of Plaintiff's Claims

                  1.       The Court May Not Consider
                           Plaintiff's "Wrongful Collection" Claim

          As an initial matter, to the extent that plaintiff alleges a wrongful collection claim against
the government, the Court must dismiss her claim. In the complaint, plaintiff alleges that the


2
    Section 7432(a) of the Internal Revenue Code provides that:

          If any officer or employee of the Internal Revenue Service knowingly, or by reason
          of negligence, fails to release a lien under section 6325 on property of the taxpayer,
          such taxpayer may bring a civil action for damages against the United States in a
          district court of the United States.

I.R.C. § 7432(a). Section 7433(a) of the Internal Revenue Code provides, in relevant part, that:

          If, in connection with any collection of Federal tax with respect to a taxpayer, any
          officer or employee of the [IRS] recklessly or intentionally, or by reason of
          negligence, disregards any provision of this title, or any regulation promulgated
          under this title, such taxpayer may bring a civil action for damages against the
          United States in a district court of the United States. Except as provided in section
          7432, such civil action shall be the exclusive remedy for recovering damages
          resulting from such actions.

I.R.C. § 7433(a).



                                                                                                       6
           Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 7 of 9



government collected her assets without jurisdiction and "took wrongful action" in filing certain
federal tax liens. Comp!. at 1. But, the United States Court of Appeals for the Federal Circuit
has held that this Court is without jurisdiction to entertain a claim for damages flowing from the
allegedly unlawful collection activities of the IRS, and that such claims must be brought before a
United States district court. Ledfordv. United States, 297 F.3d. 1378, 1382 (Fed. Cir. 2002); see
also Zolman v. United States, Nos. 17-1901 T, 17-1902T, 2018 WL 1664690, at *2 (Fed. Cl.
April 6, 2018) (holding that the Court does not possess subject-matter jurisdiction to consider
damages claims resulting from unauthorized collection actions, or failure to release a lien under
either 26 U.S.C. §§ 7432(a) or 7433(a)).

        The Court is similarly without jurisdiction to entertain plaintiff's claim challenging the
IRS's imposition of tax liens, because such claims must also be brought before a United States
district court by a third party. Zolman, 2018 WL 1664690, at * 1-2. And so, the Court must
dismiss plaintiff's wrongful collection claims for want of subject-matter jurisdiction. 3

                 2.      The Court May Not Consider
                         Plaintiff's Tax Refund Claim

        To the extent that plaintiffs claim can be construed as a tax refund claim, the Court must
also dismiss this claim because plaintiff has not satisfied the jurisdictional requirements to bring
such a claim in this Court. As the government correctly observes in its motion to dismiss,
plaintiff must have: (1) timely filed a refund claim and (2) fully paid her tax liability before
commencing this action, to invoke the jurisdiction of this Court. Def. Mot. at 6; 26 U.S.C. §
7422(a); Shore v. United States, 9 F.3d 1524, 1526-27 (Fed. Cir. 1993).

        Plaintiff has not shown that she can satisfy either of these jurisdictional requirements.
First, plaintiff has not provided proof that she timely filed a tax refund claim for any of the tax



3
  It is also well-established that the Tucker Act explicitly places tort claims beyond the jurisdiction of this
Court. 28 U.S.C. § 149l(a)(l) ("The United States Court of Federal Claims shall have jurisdiction to
render judgment upon any claim against the United States ... in cases not sounding in tort."); see also
Hernandez v. United States, 96 Fed. Cl. 195,204 (2010) ("[T]he Tucker Act expressly excludes tort
claims, including those committed by federal officials, from the jurisdiction of the United States Court of
Federal Claims."). And so, to the extent that plaintiff asserts a tort claim against the government, the
Court must dismiss this claim.




                                                                                                              7
             Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 8 of 9



years at issue in this case. See Pl. Exs. 1-8 (showing that plaintiff did not provide proof of a tax
refund claim for any of the tax years at issue). Plaintiff also does not dispute that she did not
fully pay her tax liability for tax years 2006-2008 and 2011 . See generally Pl. Resp. (showing
that plaintiff does not dispute that she did not fully pay her tax liability for tax years 2006-2008
and 2011); see also Def. Ex. A at 32-49, 56-59. Given this, the Court must dismiss plaintiffs tax
refund claim for lack of subject-matter jurisdiction. RCFC 12(b)(1 ).

        B.      Plaintiff May Proceed In Forma Pauperis

        As a final matter, plaintiff has persuasively moved to proceed in this matter without
paying the Court's filing fee. See generally Pl. Mot. for IFP. In her application to proceed in
forma pauperis, plaintiff states that she is not employed and that she is unable to pay the Court's
filing fee. Id This Court may authorize commencement of a suit without prepayment of fees
when a person submits an affidavit including a statement of all assets, a declaration that he or she
is unable to pay the fees, and a statement of the nature of the action and a belief that he or she is
entitled to redress. See 28 U.S.C. § 1915(a); see also 28 U.S.C. § 2503(d). Due to the Court's
summary disposition of this case, and plaintiffs pro se status, the Court finds that plaintiff
satisfies the requirements to proceed in forma pauperis for the purpose of resolving the
jurisdictional issues raised in the complaint. And so, the Court GRANTS plaintiffs motion to
proceed in forma pauperis for this purpose.

V.      CONCLUSION

        In sum, the most generous reading of the complaint makes clear that the Court does not
possess subject-matter jurisdiction to consider any of plaintiffs claims. Plaintiff has, however,
satisfied the statutory requirements to proceed in this matter without paying the Court's filing
fee.

        And so, for the foregoing reasons, the Court:

        1. GRANTS the government's motion to dismiss;

        2. GRANTS plaintiffs motion to proceed informa pauperis; and

        3. DISMISSES the complaint.

        The Clerk shall enter judgment accordingly.



                                                                                                        8
   Case 1:19-cv-01028-LKG Document 9 Filed 03/10/20 Page 9 of 9



Each party shall bear its own costs.

IT IS SO ORDERED.




                                                                  9
